As filed with the Securities and Exchange Commission on May 26, 2011 File Nos. 333-92935 and 811-09729 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 540 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 540 x (Check appropriate box or boxes) iShares Trust (Exact Name of Registrant as Specified in Charter) c/o State Street Bankand Trust Company 200 Clarendon Street Boston, MA 02116 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)597-2000 The Corporation Trust Company 1209 Orange Street Wilmington, DE 19801 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. BENJAMIN J. HASKIN, ESQ. ANDREW JOSEF, ESQ. WILLKIE FARR& GALLAGHER LLP WILLKIE FARR& GALLAGHER LLP BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A. 1, N.W. NEW YORK, N.Y. 10019-6099 WASHINGTON, D.C. 20006-1238 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨ Immediately upon filing pursuant to paragraph (b) x On June 24, 2011, pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) ¨ On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨ On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 540 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until June 24, 2011, the effectiveness of the registration statement for the iShares MSCI Egypt Capped Investable Market Index Fund (the “Fund”), filed in Post-Effective Amendment No. 374 on January 29, 2010, pursuant to paragraph (a) of Rule 485 of the 1933 Act. The effectiveness of the Registration Statement of the Fund was delayed in Post-Effective Amendment No. 410 on April 13, 2010, in Post-Effective Amendment No. 430 on May 12, 2010, in Post-Effective Amendment No. 436 on May 28, 2010, in Post-Effective Amendment No. 441 on June 24, 2010, in Post-Effective Amendment No. 456 on July 22, 2010, in Post-Effective Amendment No. 462 on August 19, 2010, in Post-Effective Amendment No. 471 on September 16, 2010, in Post-Effective Amendment No. 479 on October 14, 2010, in Post-Effective Amendment No. 480 on November 10, 2010, in Post-Effective Amendment No. 489 on December 8, 2010, in Post-Effective Amendment No. 496 on January 6, 2011, in Post-Effective Amendment No. 507 on February 3, 2011, in Post-Effective Amendment No. 511 on March 3, 2011, in Post-Effective Amendment No. 517 on March 31, 2011, and in Post-Effective Amendment No. 530 on April 28, 2011, each pursuant to paragraph (b)(1)(iii) of Rule 485 of the 1933 Act. This Post-Effective Amendment No. 540 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 374. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 540 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the 26th day of May, 2011. iShares Trust By: Michael Latham* President and Trustee Date: May 26, 2011 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 540 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. By: Michael Latham* President and Trustee Date: May 26, 2011 John E. Martinez* Trustee Date: May 26, 2011 George G. C. Parker* Trustee Date: May 26, 2011 Cecilia H. Herbert* Trustee Date: May 26, 2011 Charles A. Hurty* Trustee Date: May 26, 2011 John E. Kerrigan* Trustee Date: May 26, 2011 Robert H. Silver* Trustee Date: May 26, 2011 Robert S. Kapito* Trustee Date: May 26, 2011 Madhav V. Rajan Trustee Date: May 26, 2011 /s/ Jack Gee Jack Gee Treasurer Date: May 26, 2011 *By: /s/ Jack Gee Jack Gee Attorney-in-fact Date: May 26, 2011 * Powers of Attorney, each dated May 26, 2010, for Michael Latham, Charles A. Hurty, Cecilia H. Herbert, John E. Kerrigan, Robert H. Silver, George G.C. Parker, John E. Martinez and Robert S. Kapito are incorporated herein by reference to Post-Effective Amendment No. 444, filed June 28, 2010.
